I concur in the reversal of the order appealed from, but desire it understood I am not prompted to do so, wholly or in part, by I. C. A., sec. 39-1525, wherein the legislature has attempted to dictate the construction to be placed on a statute. The legislature frequently loses sight of the fact that while it has power to make laws, it is the duty of the courts to construe them.
The lawmaking power of the state is provided for in art. III of the constitution, and that portion of it which has not been reserved in the people is vested in the legislature. The judicial department is created by art. V, section 2 of which is as follows:
"The judicial power of the state shall be vested in a court for the trial of impeachments, a supreme court, district courts, probate courts, courts of justices of the peace, and such other courts inferior to the supreme court as may be established by law for any incorporated city or town." *Page 588 
Article V, sec. 13, provides:
"The legislature shall have no power to deprive the judicial department of any power or jurisdiction which rightly pertains to it as a coordinate department of the government; . . . ."
and art. II, which consists of but one section, is as follows:
"The powers of the government of this state are divided into three distinct departments, the legislative, executive and judicial; and no person or collection of persons charged with the exercise of powers properly belonging to one of these departments shall exercise any powers properly belonging to either of the others, except as in this constitution expressly directed or permitted."
It is not, in the constitution, anywhere directed or permitted that the legislature, having enacted a law, shall dictate the interpretation or construction to be placed upon it. Therefore, I. C. A., sec. 39-1525, is void.